On Motion for Rehearing.
.. At a former day of this term of this court we affirmed the judgment of the trial court, as shown by our opinion now on file in this court.
On motion for rehearing Mr. Eli Gold-stein, who has, since our opinion was filed, become engaged as counsel for appellant, insists . that this court erred in affirming the judgment of the trial court, for the reason that there is fundamental error apparent of record,. which had not before the affirmance of the judgment by this court been suggested to the court.
. The fundamental error complained of is substantially stated as follows:
The suit was originally instituted on June 19, 1931, by William Finkelstein, Mose Fink-elstein, Fannie Finkelstein, and Etta Finkel-stein, against appellant, Aaron Levine. Thereafter, on December 3, 1931, Etta Fink-elstein died. The plaintiffs went to trial on their first amended original petition, their first and second supplemental petitions, and their trial amendment. The fact of the death of Etta Finkelstein was brought to the attention of the court in plaintiffs’ first amended' petition by the following allegations:
“That since the filing of the original petition herein the plaintiff Etta Finkelstein died intestate leaving the plaintiffs William Finkelstein and Mose Finkelstein as her only heirs at law.”
“There was no other allegation made by appellees pertaining to the death of Etta Finkelstein, to the condition of her estate, or to any action taken therewith or the lack of necessity for same, and no evidence at all was offered by appellees concerning any of these matters. Specifically, there was neither allegation nor proof that no administration was pending in the estate of Etta Finkelstein, deceased, and that there was no necessity for same. Yet appellees were suing not only individually but as heirs of Etta Finkelstein and a period of four years, the time in which administration of the estate could be had, had not expired.”
Appellant in due order filed his general demurrer to appellees’ petition, which demurrer was by the court overruled.
Judgment was rendered against appellant for $1,185.30 in favor of Fannie Finkelstein, individually, and in favor of William Finkel-stein, and Mose Finkelstein, personally and as sole heirs of Etta Finkelstein, deceased.
We find that the foregoing statement relative to the proceedings in the trial court is supported by the record. The error, therefore, is apparent of record- and fundamental.
The contention presented in the motion is supported by the following authorities: Richardson v. Vaughan, 86 Tex. 93, 23 S. W. 640; Laas v. Seidel, 95 Tex. 442, 67 S. W. 1015; Johnson v. Bank (Tex. Civ. App.) 242 S. W. 293; Provident Life & Accident Ins. Co. v. Johnson (Tex. Civ. App.) 235 S. W. 650; Youngs v. Youngs (Tex. Com. App.) 26 S.W.(2d) 191.
The motion for rehearing is granted, and the former judgment of this court affirming the judgment of the trial court is set aside, and such judgment of the trial court is reversed and the cause is remanded.
Motion is granted.